Oliver, Chief Judge:
This appeal for reappraisement relates to certain items of plastic baby pants, exported from Haiti and entered at the port of New York.
Stipulated facts, upon which the case has been submitted, establish that the proper basis for appraisement of the merchandise in question is constructed value, as defined in section 402(d) of the Tariff Act of 1930, as amended by the Customs Simplification Act of 1956 (T.D. 54165), and that such statutory value for this merchandise is 0.4214 per dozen, less, as stipulated by the parties, “the included cost American containers of 0.0250 per dozen, if it is determined by the Collector of Customs that the said containers are entitled to free entry as American goods returned,” and I so hold.
Judgment will be rendered accordingly.